Citation Nr: 0732969	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for psoriasis and 
eczema, currently rated as 10 percent disabling.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to March 
1964 and from October 1969 to August 1982.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In August 2007, a hearing before the undersigned Veterans Law 
Judge was held.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's eczema and psoriasis has not affected 20 
percent or more of his entire body or 20 percent or more of 
the exposed areas; he has not required systemic therapy.

2.  A chronic back disability was not present in service, 
arthritis of the veteran's back was not manifested within one 
year of the veteran's discharge from service, and the 
veteran's current back disability is not otherwise 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
eczema and psoriasis have not been met.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2007).

2.  Back disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in February 2005, prior to the 
initial adjudication of the claims.  Although the veteran was 
not provided notice with respect to the disability-rating 
element of his service connection claim or the effective date 
element of either claim until March 2006, after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for back disability and 
an increased rating is not warranted for the veteran's skin 
disability.  Consequently, no rating for back disability, 
effective date for service connection for back disability, or 
effective date for an increased rating for skin disability 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claims is no more than 
harmless error.
  
The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran was afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.  In this regard, the Board notes 
that at the abovementioned January 2007 Board hearing, the 
undersigned agreed to hold the record open for 30 days in 
order for the veteran to submit additional pertinent 
evidence.  Thereafter, neither the veteran nor his 
representative submitted any additional evidence or a request 
for additional time in which to submit such evidence.  
Therefore, the Board has concluded that all available, 
pertinent evidence is already of record.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claims.

Analysis

I.  Eczema and Psoriasis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body or exposed area is 
affected; or, the disability requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent disability rating is 
appropriate when at least 20 percent, but less than 40 
percent, of the entire body or exposed area is affected; or, 
the disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
disabilities at issue.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to either disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In response to his claim for an increased rating, the veteran 
was provided VA examinations in February 2005 and May 2006.  
The February 2005 examination report notes a normal 
examination.  Dermatitis was diagnosed by history only.  The 
May 2006 VA examiner also noted that there was no rash or 
blisters.  The veteran had a healed site of a reported prior 
blister on the amputation site of his left leg, but it did 
not appear to the examiner to be eczema or psoriasis.  The 
examiner stated that the current percent of both the exposed 
surface and total body surface affected is zero percent.  

The veteran testified at the August 2007 hearing that he 
experiences flare-ups approximately once a month (sometimes 
two or three times a month and sometimes once every three 
months).  He complained of painful blisters on his hands and 
feet.  He stated that he takes Motrin and that a wet wash 
cloth provides some relief.  However, the prescription 
ointment does not help.  

The VA outpatient treatment records from January 2006 show 
that the veteran was seen for a rash on his right lower leg 
of 10 days' duration.  The veteran reported having little 
blisters that later ruptured.  The physical examination did 
not reveal any rash or blisters, but it did reveal dry and 
flakey skin.  No diagnosis was made.  A May 2006 VA progress 
note indicates the veteran's complaints of recurrent blisters 
on his scalp and between his toes and hands.  It was noted 
that he was previously diagnosed with folliculitis and 
prescribed medication that was ineffective.  

After a review of the medical evidence, the Board finds that 
the veteran's eczema/psoriasis does not warrant more than the 
currently assigned 10 percent disability rating under 
Diagnostic Code 7806.  In this regard, the Board notes that 
neither the February 2005 VA examiner nor the May 2006 VA 
examiner found any evidence of eczema or psoriasis.  In fact, 
the May 2006 VA examiner plainly stated that none of the 
veteran's exposed body surface was affected by his 
eczema/psoriasis, and none of his total body surface was 
affected.  Furthermore, the VA outpatient records do not 
reflect treatment for any flare-ups involving at least 20 
percent of his entire body or the area affected.  

As noted above, a 10 percent disability evaluation under 
Diagnostic Code 7806 is provided when at least 5 percent of 
the of the entire body is affected by the disability.  A 30 
percent evaluation is not appropriate because the veteran's 
eczema/psoriasis clearly does not affect at least 20 percent 
of his exposed body surface or total body, and there is no 
evidence that he has required systemic therapy.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this claim.  

II.  Back Disability

The veteran has claimed entitlement to service connection for 
a back disability.  He maintains that he injured his back 
during a parachute jump in service.   

Service medical records show that the veteran was seen for 
complaints of low back pain due to a parachuting accident in 
August 1970.  The physical examination revealed considerable 
tenderness and slight swelling over the sacral spine.  X-ray 
studies revealed no fracture.  The diagnostic impression was 
contusion to the sacral and right gluteal area.  Heat and bed 
rest were prescribed.  Follow-up exam three days later 
revealed pain over T-8 with pressure and full range of motion 
of the back in all directions.  X-ray studies were negative.  
In a June 1972 report of medical history, the veteran 
indicated that he did not have any recurrent back trouble.  
The report of June 1972 periodical physical examination notes 
that the veteran experienced occasional back pain.  Also 
noted was normal spine exam and full range of motion.  The 
report of a periodic physical examination in April 1975 does 
not note any complaints with respect to the veteran's back.  
Examination of the spine was negative.  In sum, the service 
medical records do not show that the veteran was found to 
have a chronic back disorder.  In fact, they show that his 
back was found to be normal on the examination for discharge.  

The post-service medical evidence initially documents the 
veteran's complaints of back pain at the August 2005 VA 
examination.  The VA examiner specifically noted the lack of 
any medical documentation of prior back problems.  At the 
August 2005 VA exam, the veteran only reported a three year 
history of pertinent symptoms and did not report a history of 
back trauma.  Moreover, the May 2006 VA examiner provided an 
opinion stating that the veteran's current back disability is 
not related to the  back injury experienced in active service 
in 1970.  The opinion is properly supported and there is no 
contrary opinion of record.  

While the Board has considered the statements provided by the 
veteran and the other lay evidence of record, they do not 
constitute competent evidence of a nexus between the 
veteran's current back disability and his active service 
because lay persons are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for back 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable to this claim.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for psoriasis and eczema 
is denied.

Entitlement to service connection for a back disability is 
denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


